- Sentinel Investments SENTINEL GROUP FUNDS, INC. ARTICLES SUPPLEMENTARY SENTINEL GROUP FUNDS, INC., a Maryland corporation registered as an open-end management investment company under the Investment Company Act of 1940 (Corporation), hereby certifies to the State Department of Assessments and Taxation of Maryland (SDAT) that: FIRST: Pursuant to Article FIFTH of the charter of the Corporation (the "Charter"), upon the closing of the reorganization (the "Reorganization") of Sentinel Government Money Market Fund, a series of common stock, $.01 par value per share (the Common Stock), of the Corporation, and the redemption of all outstanding shares of such series in the Reorganization, all authorized shares of such series were returned to the status of authorized but unissued shares of Common Stock without further classification or designation. As a result of such automatic reclassification, and prior to giving effect to the classification set forth below, the number of authorized shares of Common Stock without further classification or designation is 760,000,000. SECOND: Pursuant to authority expressly vested in the Board of Directors of the Corporation (Board of Directors) by the Charter, and pursuant to Section 2-208 of the Maryland General Corporation Law, the Board of Directors, by unanimous written consent, adopted resolutions classifying and designating 400,000,000 authorized but unissued shares of Common Stock without further classification or designation as Class S shares of Sentinel Short Maturity Government Fund, with the preferences, conversion and other rights, voting powers, restrictions, limitations as to dividends and other distributions, qualifications, and terms and conditions of redemption of shares of such class of Common Stock, as set forth in the Charter. THIRD: Immediately after these Articles Supplementary are accepted for record by the SDAT, the total number of authorized shares of Common Stock is 2,940,000,000, of which 360,000,000 are shares of Common Stock without further classification or designation and 2,580,000,000 are shares of Common Stock classified and designated as follows: Class A Number of Shares Allocated Sentinel Balanced Fund 40,000,000 Sentinel Capital Growth Fund 40,000,000 Sentinel Common Stock Fund 75,000,000 Sentinel Conservative Allocation Fund 20,000,000 Sentinel Georgia Municipal Bond Fund 40,000,000 Sentinel Government Securities Fund 90,000,000 Sentinel Growth Leaders Fund 20,000,000 Sentinel International Equity Fund 20,000,000 Sentinel Mid Cap Growth Fund 45,000,000 Sentinel Mid Cap Value Fund 40,000,000 Sentinel Short Maturity Government Fund 150,000,000 Sentinel Small Company Fund 300,000,000 Sentinel Small/Mid Cap Fund 40,000,000 Sentinel Sustainable Core Opportunities Fund 40,000,000 Sentinel Sustainable Growth Opportunities Fund 40,000,000 Class B Number of Shares Allocated Sentinel Balanced Fund 20,000,000 Sentinel Common Stock Fund 20,000,000 Sentinel Conservative Allocation Fund 10,000,000 Sentinel International Equity Fund 20,000,000 Sentinel Mid Cap Growth Fund 20,000,000 Sentinel Small Company Fund 40,000,000 Class C Number of Shares Allocated Sentinel Balanced Fund 10,000,000 Sentinel Capital Growth Fund 40,000,000 Sentinel Common Stock Fund 10,000,000 Sentinel Conservative Allocation Fund 10,000,000 Sentinel Government Securities Fund 20,000,000 Sentinel Growth Leaders Fund 20,000,000 Sentinel International Equity Fund 10,000,000 Sentinel Mid Cap Growth Fund 30,000,000 Sentinel Mid Cap Value Fund 40,000,000 Sentinel Small Company Fund 50,000,000 Sentinel Small/Mid Cap Fund 40,000,000 Class D Number of Shares Allocated Sentinel Balanced Fund 20,000,000 Class I Number of Shares Allocated Sentinel Balanced Fund 40,000,000 Sentinel Capital Growth Fund 40,000,000 Sentinel Common Stock Fund 40,000,000 Sentinel Georgia Municipal Bond Fund 40,000,000 Sentinel Government Securities Fund 40,000,000 Sentinel Growth Leaders Fund 40,000,000 Sentinel International Equity Fund 40,000,000 Sentinel Mid Cap Growth Fund 40,000,000 Sentinel Mid Cap Value Fund 40,000,000 Sentinel Small Company Fund 170,000,000 Sentinel Small/Mid Cap Fund 40,000,000 Sentinel Sustainable Core Opportunities Fund 40,000,000 Sentinel Sustainable Growth Opportunities Fund 40,000,000 Class S Number of Shares Allocated Sentinel Short Maturity Government Fund 500,000,000 FOURTH: The shares of Common Stock described in Article SECOND above have been reclassified and designated by the Board of Directors under the authority contained in the Charter. FIFTH: These Articles Supplementary have been approved by the Board of Directors in the manner and by the vote required by law. These Articles Supplementary do not increase the total number of authorized shares of stock of the Corporation. SIXTH: The undersigned Vice President of the Corporation acknowledges these Articles Supplementary to be the corporate act of the Corporation and, as to all matters or facts required to be verified under oath, the undersigned Vice President acknowledges that, to the best of his knowledge, information and belief, these matters and facts are true in all material respects and that this statement is made under the penalties for perjury. IN WITNESS WHEREOF, the Corporation has caused these Articles Supplementary to be signed in its name and on its behalf by its Vice President and attested by its Secretary as of the 18 th day of November, 2009. ATTEST: SENTINEL GROUP FUNDS, INC. By:_/s/ Lisa F. Muller By:/s/ Thomas P. Malone Lisa F. Muller Thomas P. Malone Secretary Vice President
